ORDER

BRYSON, Circuit Judge.
Jacqueline L. Washington-Thomas moves for reconsideration of the court’s order dismissing her petition for review for failure to pay the filing fee and to file a Fed. Cir. R. 15(c) statement concerning discrimination. The Department of Veterans Affairs has not responded.
Washington-Thomas has now paid the filing fee and filed a Fed. Cir. R. 15(c) statement concerning discrimination. Based on these circumstances, the court grants Washington-Thomas’s motion to reinstate her petition for review.
Accordingly,
IT IS ORDERED THAT:
(1) Washington-Thomas’s motion for reconsideration is granted.
(2) The December 16, 2002 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(8) Washington-Thomas’s brief is due within 30 days of the date of filing of this order.